Citation Nr: 9933357	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty for training from August 
to December 1976 and on active duty in the Army Reserve from 
November 1978 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in September 1997, by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).



FINDINGS OF FACT

1. In September 1986, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.

2. In February 1997, the Senior Deputy Vice Chairman of the 
Board ordered reconsideration of the September 1986 
decision.

3. Pursuant to the Order of Reconsideration, the appellant's 
claim was remanded to the RO for additional development.

4. In September 1997, the RO granted service connection for 
schizophrenia, effectively replacing the September 1986 
decision by the Board.

5. In the absence of a final decision by the Board, the 
effective date of the grant of service connection for 
schizophrenia is governed by 38 C.F.R. § 3.400(i), (ii).

6. The first documented claim for service connection for an 
acquired psychiatric disorder was received by VA on March 
7th, 1983.



CONCLUSION OF LAW

The criteria for an effective date of March 7th, 1983, for 
the award of service connection for schizophrenia are met.  
38 U.S.C.A. §§ 5107(a), 5110; 38 C.F.R. 
§ 3.400(b)(2)(ii)(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Generally, the effective date of an award based on an 
original claim for compensation will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the effective date will be the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  Pursuant to § 3.400(2)(i), the 
effective date for direct service connection is the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service which extended from the date the disability 
was incurred or aggravated.  Section (ii) provides that the 
effective date for presumptive service connection will be the 
date entitlement arose, if the claim is received within 1 
year after separation from active duty; otherwise it will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Where the requirements for 
service connection are met during service, the effective date 
will be the day following separation from service if there 
was continuous active service following the period of service 
on which the presumption is based and a claim is received 
within 1 year after separation from active duty.

After review of the record in this case, the undersigned 
concludes that March 7th, 1983 is the appropriate effective 
date for the grant of service connection for schizophrenia.  
The evidence of record clearly documents the presence of 
schizophrenia at that time and provides for a reasonable 
basis to conclude that it was present to a compensable degree 
within one year of the appellant's discharge from service in 
1979.  However, the first documented evidence of a claim for 
an acquired psychiatric disorder is dated March 7th, 1983.  
Although the text of that correspondence involves a request 
for a status update for a claim for service connection for a 
neuropsychiatric disorder, and subsequent correspondence 
received by VA in August 1983 suggests that a claim was 
submitted in September 1982, the evidence within the record 
does not confirm that the appellant submitted a claim until 
the March 7th, 1983 correspondence.  In this regard, the 
Board finds it significant that the RO indicated in its March 
1984 decision that March 7th, 1983 was the date of the claim 
being adjudicated at that time.

Accordingly, in the absence of any additional evidence to 
establish that the appellant submitted a prior claim, March 
7th, 1983 is found to be the appropriate effective date, as 
the date of the appellant's claim for service connection for 
schizophrenia.

The Board notes that the RO, in its September 1997 rating 
decision, applied the effective date criteria applicable to 
cases where there has been a prior final decision which has 
been reopened and granted based upon new and material 
evidence.  In this case, the procedural posture is somewhat 
unusual due to the February 1997 Order of Reconsideration.  
As a consequence of that Order, the September 1986 decision 
by the Board which denied entitlement to service connection 
for an acquired psychiatric disorder was replaced by the 
reconsideration decision.  It is as though the 1986 Board 
decision had been vacated.  See VAOPGCPREC 89-90 (O.G.C. 
Prec. 89-90).  Because there was no final decision on this 
issue prior to the RO's allowance, the claim from which the 
September 1986 Board decision originated is considered to 
have remained open to the present time and therefore, in the 
absence of finality of either a prior decision by the Board 
or the RO, the effective date for the grant of benefits in 
September 1997 is governed by 38 C.F.R. § 3.400(2)(ii).

In view of the above and in the absence of any additional 
evidence to the contrary, the effective date for the grant of 
service connection for schizophrenia is March 7th, 1983.  

ORDER

Entitlement to an effective date of March 7th, 1983 for the 
grant of service connection for schizophrenia is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

